Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT/COMMENT

Response to Remarks
Applicant’s remarks, see pages 6-14, filed 2022.06.16, with respect to the rejection of claims 1-10 have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn. 

Claim 3 is cancelled by amendment and claims 1-2, 4-10 remain.

The objection to the specification is withdrawn.

Drawings
The amended drawings received on 2022.05.03 are acceptable. The drawing objection is withdrawn.

Allowable Subject Matter
Claims 1-2, 4-10 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-2, 4-10 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The closest art of record is HOFFMAN which discloses a system for controlling admission volume of an inlet gas for fixed RPM operation in an apparatus (fig. 7), comprising: a boiler for generating a steam at a higher pressure for heating application in a process (col. 3, lns. 27-34); two inlets valves (pair of valves 97 and 100 in fig. 7); exhaust ports (fig. 7) placed on exhaust valves (80 and 81), wherein inlet ports placed on the inlet valves 82 and 83) and the exhaust ports are configured by intersection of opening on a rotor housing (fig. 7) and opening on a rotating valve (fig. 7).
The prior art does not teach or fairly suggest the claims as amended. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael J. Pennington (Reg. No. 59,064) on 2022.07.29. The application has been amended as follows: 

1. (Currently Amended) A system (500) for controlling admission volume of an inlet gas for fixed RPM operation in an apparatus, comprising:
 a pressure reducing valve --(--PRV) (504) for controlling a boiler pressure to a process pressure; 
a boiler (502) for generating a steam for heating application in a process, wherein the pressure of the steam is higher than a process pressure; 
two [[inlets]] inlet valves (606a and 606b); 
two exhaust valves (610a and 610b), wherein the inlet valves (606a and 606b) and the exhaust valves (610a and 610b) are configured by intersection of opening on a rotor housing (614) ports and opening on a rotating valve, wherein the inlet valves are designed in such a way that a valve opening duration is controlled to admit required volume of a steam corresponding to a mass flow requirement of the process, wherein a the valve capable of changing duration and timing of opening in such a way that the duration and starting of exhaust is controlled; 
wherein the rotating valve is timed and profiled in such a way that the rotating valve opens the rotor housing ports only for a stipulated period which can be dynamically varied based on mass flow requirement of the process.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        7/29/2022